DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered. 

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  claims 1 and 11 recite “the void on the second fitting including threads inside the void” such should read --the void in the second fitting including threads inside the void--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood Tools Workshop, (hereinafter, Wood).

    PNG
    media_image1.png
    965
    1873
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1105
    1887
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    1097
    1899
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1068
    1892
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1055
    1907
    media_image5.png
    Greyscale


Re Clm 1: Wood discloses a device (see above, see the entire video, and the images above), comprising: a length of pipe (1001), the pipe including a first fitting connecting (see above, the first fitting connecting to 3001), by a first connection (via 3001), to a first end of the pipe (1002) and a second fitting connecting by a second connection (via 4001) to a second end of the pipe (4002), wherein the first connection and the second connection are air tight (the fittings are air tight similar to that of the applicants, alternatively, when connected to a sealed system) and the pipe terminates at a shoulder (2001) of the first fitting and a shoulder of the second fitting (see above), wherein the second fitting includes a void (the bore of the fitting) which allows air to flow from the pipe and into the fitting after the shoulder (see above) of the second fitting at which the pipe terminates (see the video, as the system is connected to an air compressor). 
 Wood fails to disclose the void on (on being interpreted as in) the second fitting including threads inside the void, however, Wood discloses a fitting with an internal void where the fitting is an adapter where one end is a barbed member which is inserted into a hose and a second end which is a male threaded end where the threads are on the external of the male threaded end.  Said threaded end can then threaded into a female member.
A fitting having a void on (on being interpreted as in) the fitting with threads inside the void allows for an alternative member to be mated with the fitting to allow the joint to be able to fit or function in a desired location, alternatively, such a structural configuration would have yielded the same predictable result of allowing a leak free joint to be formed.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Wood, to have had the void on (on being interpreted as in) the second fitting including threads inside the void, for the purpose of providing a means to allow the joint to be able to fit or function in a desired location, alternatively, such a structural configuration would have yielded the same predictable result of allowing a leak free joint to be formed.
Alternatively, Wood fails to disclose the void on (on being interpreted as in) the second fitting including threads inside the void, however, Wood discloses a fitting with an internal void where the fitting is an adapter where one end is a barbed member which is inserted into a hose and a second end, which is a male threaded end, where the threads are on the external of the male threaded end.  Said male threaded end can then be threaded into a female end of an adjacent member that has the threads in a void.
Changing the male threaded end on the fitting with a female end on an adjacent member and the female end of an adjacent member with the male threaded end on the fitting allows for an alternative joint configuration to be made so that the fitting(s) and/or joint can fit or function in a desired location, alternatively, such a structural configuration would have yielded the same predictable result of allowing a leak free joint to be formed.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Alternatively, Wood fails to disclose the void on (on being interpreted as in) the second fitting including threads inside the void, however, Wood discloses a fitting with an internal void where the fitting is an adapter where one end is a barbed member which is inserted into a hose and a second end which is a male threaded end where the threads are on the external of the male threaded end.  Said threaded end can then threaded into a female member.
A fitting having a void on (on being interpreted as in) the fitting with threads inside the void allows for an alternative member to be mated with the fitting to allow the joint to be able to fit or function in a desired location, alternatively, such a structural configuration would have yielded the same predictable result of allowing a leak free joint to be formed.
The examiner is taking Official notice that it is old and well known to have a structural configuration where the void on (on being interpreted as in) the second fitting including threads inside the void.  It is also old and well known to have a fitting where the fitting on one end is or contains a barb and the other end contains void on (on being interpreted as in) the fitting including threads inside the void.  Such a fitting is a male barbed to female threaded adapter, for the purpose of providing a means to allow the joint to be able to fit or function in a desired location, alternatively, such a structural configuration would have yielded the same predictable result of allowing a leak free joint to be formed
It is also old and well know where said male barbed to female threaded adapter has a male threaded member threaded into the female threaded end of the adapter.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Wood, to have had the void on (on being interpreted as in) the second fitting including threads inside the void, for the purpose of providing a means to allow the joint to be able to fit or function in a desired location, alternatively, such a structural configuration would have yielded the same predictable result of allowing a leak free joint to be formed.
Re Clm 2: Wood discloses the first fitting receives compressed air and conveys the compressed air into the pipe (see the video, as the system is connected to an air compressor).  
Re Clm 3: Wood discloses the second fitting conveys air in the pipe into to an air bladder (see the video, as the system is connected to an air compressor, the air bladder being the tire and valve stem towards the end of the video, bladder being defined as anything inflatable and hollow).  
Re Clm 4: Wood discloses the first fitting includes a barb (5001).  
Re Clm 5: Wood discloses the first fitting includes a first crimp retainer (6001) and a second crimp retainer (6002).  
Re Clm 6: Wood discloses the second fitting includes a barb (the second fitting is like the first fitting, as these fittings are coming out of the same kit(s), and such can be viewed throughout the video, accordingly, the second fitting includes a similar barb, see the video and above 5001’).  
Re Clm 7: Wood discloses the second fitting includes a first crimp retainer and a second crimp retainer (the second fitting is like the first fitting, as these fittings are coming out of the same kit(s), and such can be viewed throughout the video, accordingly, the second fitting includes a similar first crimp retainer and a second crimp retainer, see the video and above 6001’ and 6002’).  
Re Clm 8: Wood discloses the air tight first connection and the air tight second connection allow pressurization of the pipe (see the video, note the system is attached to an air compressor).
Re Clm 9: Wood discloses wherein pressurization of the pipe causes inflation of an air bladder (see the video, as the system is connected to an air compressor, the air bladder being the tire and valve stem towards the end of the video, bladder being defined as anything inflatable and hollow) connected (connected being defined as joined or linked) to the second fitting (when the system is pressurization and the tire is linked to the second fitting inflation of the tire can occur).  
Re Clm 10: Wood discloses that the pipe is connected to an air compressor and the pipe can become pressurized, similar to applicant’s claimed invention, and it is noted that during pressurization of the pipe it is a push rod for the air bladder  (it is noted, that the claim, in no manner, discloses what or how the push rod interacts with the bladder or how the pipe is a push rod for the air bladder, note that the claim indicates the pipe turns into a push rod merely by it being pressurized, additionally, the claim does not require the push rod to push the air bladder).
Re Clm 11: Wood discloses a system (see above, see the entire video, and the images above), comprising: a length of pipe (1001); a first fitting connecting a first end of the pipe (at 1002) at a first connection (via 3001); a second fitting connecting (via 4001) a second end of the pipe (4002) at a second connection (see above); and an air bladder (see the video, as the system is connected to an air compressor, the air bladder being the tire and valve stem, shown towards the end of the video, bladder being defined as anything inflatable and hollow) connected (connected being defined as joined or linked) to the second end of the pipe, wherein the first connection and the second connection are air tight (the fittings are air tight similar to that of the applicants, alternatively, when connected to a sealed system) and the pipe terminates at a shoulder (2001) of the first fitting (see above) and a shoulder of the second fitting (see above), wherein the second fitting includes a void (the bore of the fitting) which allows air to flow from the pipe and into the fitting after the shoulder of the second fitting at which the pipe terminates (see the video, as the system is connected to an air compressor).  
Wood fails to disclose the void on (on being interpreted as in) the second fitting including threads inside the void, however, Wood discloses a fitting with an internal void where the fitting is an adapter where one end is a barbed member which is inserted into a hose and a second end which is a male threaded end where the threads are on the external of the male threaded end.  Said threaded end can then threaded into a female member.
A fitting having a void on (on being interpreted as in) the fitting with threads inside the void allows for an alternative member to be mated with the fitting to allow the joint to be able to fit or function in a desired location, alternatively, such a structural configuration would have yielded the same predictable result of allowing a leak free joint to be formed.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Wood, to have had the void on (on being interpreted as in) the second fitting including threads inside the void, for the purpose of providing a means to allow the joint to be able to fit or function in a desired location, alternatively, such a structural configuration would have yielded the same predictable result of allowing a leak free joint to be formed.
Alternatively, Wood fails to disclose the void on (on being interpreted as in) the second fitting including threads inside the void, however, Wood discloses a fitting with an internal void where the fitting is an adapter where one end is a barbed member which is inserted into a hose and a second end, which is a male threaded end, where the threads are on the external of the male threaded end.  Said male threaded end can then be threaded into a female end of an adjacent member that has the threads in a void.
Changing the male threaded end on the fitting with a female end on an adjacent member and the female end of an adjacent member with the male threaded end on the fitting allows for an alternative joint configuration to be made so that the fitting(s) and/or joint can fit or function in a desired location, alternatively, such a structural configuration would have yielded the same predictable result of allowing a leak free joint to be formed.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Alternatively, Wood fails to disclose the void on (on being interpreted as in) the second fitting including threads inside the void, however, Wood discloses a fitting with an internal void where the fitting is an adapter where one end is a barbed member which is inserted into a hose and a second end which is a male threaded end where the threads are on the external of the male threaded end.  Said threaded end can then threaded into a female member.
A fitting having a void on (on being interpreted as in) the fitting with threads inside the void allows for an alternative member to be mated with the fitting to allow the joint to be able to fit or function in a desired location, alternatively, such a structural configuration would have yielded the same predictable result of allowing a leak free joint to be formed.
The examiner is taking Official notice that it is old and well known to have a structural configuration where the void on (on being interpreted as in) the second fitting including threads inside the void.  It is also old and well known to have a fitting where the fitting on one end is or contains a barb and the other end contains void on (on being interpreted as in) the fitting including threads inside the void.  Such a fitting is a male barbed to female threaded adapter, for the purpose of providing a means to allow the joint to be able to fit or function in a desired location, alternatively, such a structural configuration would have yielded the same predictable result of allowing a leak free joint to be formed
It is also old and well know where said male barbed to female threaded adapter has a male threaded member threaded into the female threaded end of the adapter.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Wood, to have had the void on (on being interpreted as in) the second fitting including threads inside the void, for the purpose of providing a means to allow the joint to be able to fit or function in a desired location, alternatively, such a structural configuration would have yielded the same predictable result of allowing a leak free joint to be formed.
Re Clm 12: Wood discloses the first fitting receives compressed air and conveys the compressed air into the pipe (see the video).  
Re Clm 13: Wood discloses the second fitting conveys compressed air in the pipe into the air bladder (see the video).  
Re Clm 14: Wood discloses wherein the air bladder is connected to the second end of the pipe by the second fitting (the air bladder is linked to the second end of the pipe by the second fitting, see the video).  
Re Clm 15: Wood discloses wherein the air tight first connection and the air tight second connection allow pressurization of the pipe (see the video).  
Re Clm 16: Wood discloses pressurization of the pipe causes inflation of an air bladder (pressurization of the pipe causes inflation of the tire, see the video, as the system is connected to an air compressor, the air bladder being the tire and valve stem towards the end of the video, bladder being defined as anything inflatable and hollow). 
Re Clm 17: Wood discloses that the pipe is connected to an air compressor and the pipe can become pressurized, similar to applicant’s claimed invention, and it is noted that during pressurization of the pipe it is a push rod for the air bladder  (it is noted, that the claim, in no manner, discloses what or how the push rod interacts with the bladder or how the pipe is a push rod for the air bladder, note that the claim indicates the pipe turns into a push rod merely by it being pressurized, additionally, the claim does not require the push rod to push the air bladder). 
Re Clm 18: Wood discloses a fluid or a gas (air) is conveyed from the first end of the pipe to the air bladder (see the video, from the compressor to the tire). 
Re Clm 19: Wood discloses the fluid or the gas (air) conveyed from the first end of the pipe to the air bladder inflates the air bladder (see the video, from the compressor to the tire).  
Re Clm 20: Wood discloses the first fitting includes an air compressor fitting (see the video).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection(s) do/does not apply to applicants current arguments.
Applicant's arguments filed 05/27/2022, with regards to what constitutes as a bladder or connected and the recitation of “the pipe, during pressurization, is a push rod for the air bladder” have been fully considered but they are not persuasive. 
As to applicant’s arguments as to what constitutes as a bladder or connected it is noted that applicant does not provide a special definition in their original specification for bladder or connected.  Accordingly, the broadest reasonable interpretation was used.  Additionally, it is improper to import limitations from the specification into the claims, and Wood reads on the claims.
As for the recitation “the pipe, during pressurization, is a push rod for the air bladder”.  It is noted that Wood discloses a pipe under pressure and according to the claim once the pipe is pressurization it is a push rod, accordingly Wood has a push rod.  This push rod is for the air bladder, see the video, and it is noted, that the claim, in no manner, discloses what or how the push rod interacts with the bladder or how the pipe is a push rod for the air bladder, note that the claim indicates the pipe turns into a push rod merely by it being pressurized.  Additionally, the claim does not require the push rod to push the air bladder.
All claims not specifically argued will stand or fall with the claim(s) from which they depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
06/10/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679